                      Case 1:20-cv-00701-PKC Document 28
                                                      27 Filed 08/19/20 Page 1 of 1

                   MCELROY, DEUTSCH, MULVANEY &CARPENTER, LLP
                                                          ATTORNEYS AT LAW


                                                  1300 MOUNT KEMBLE AVENUE
                                                         P.O. BOX 2075
                                               MORRISTOWN, NEW JERSEY 07962-2075
                                                         (973)993-8100
                                                    FACSIMILE (973) 425-0161

                                                                           Status conference is adjourned from
        RANDIF.KNEPPER                                                     September 9, 2020 to September 16, 2020
        Direct Diai: (973) 565-2033
        rknepper@mdmc-law.com                                              at 12:30 p.m.
                                                                           SO ORDERED.
                                                           August 19, 2020 Dated: 8/19/2020
     VIA ECF
     Hon. P. Kevin Castel, U.S.D.J.
     United States District Court
     for the Southern District of New York
     United States Courthouse
     500 Pearl Street
     New York, NY 10007

                          RE:         Diane Reilly v. ReliaStar Life Insurance Company, et al.
                                      Civil Action No.: 20-cv-701 (PKC)

     Dear Judge Castel:

             Our office represents Voya Financial, Inc. and ReliaStar Life Insurance Company
     (collectively, the "Defendants") in connection with the above named matter. We would
     appreciate Your Honor accepting this correspondence as a joint request that the status conference
     scheduled for September 9, 2020 at 1 la.m. be adjourned.

             The reason for the requested adjournment is this matter is scheduled for mediation on
     September 10, 2020, at 10 a.m. (July 23, 2020 entry to the docket). Counsel for the parties met
     with the mediator yesterday, and agreed, subject to Your Honor's agreement, that the status
     should be adjourned and only conducted in the event the mediation is unsuccessful. This is the
     first request to adjourn the status conference, and as indicated above, Andrew Davis, Esq., on
     behalf of Plaintiff Diane Reilly, consents to the request.

             On behalf of the Defendants, we appreciate Your Honor accepting and considering this
     request,

                                                         Respectfully submitted,


                                        MCELROY, D~&J'T'SCH, MU        ANEY cY~ CARPENTER, LLP



                                              f     ~`
                                              a--            andi F.    ep
     RFK:bk
     4312704_1



NEW JERSEY   NEW YORK        PENNSYLVAT7IA    CONNECTICUT     MASSACHUSETTS   COLORADO   DELAWARE   FLORIDA   RHODE ISLAND
